INTELLECTUAL PROPERTY ASSIGNMENT AGREEMENT


THIS AGREEMENT is made effective this 16th day of July, 2010, by and between
SEFE, Inc., a Delaware corporation (“Assignor”), Midnight Candle Company, a
Nevada corporation (“Midnight”), and Helen C. Cary, the Chief Executive Officer
of Midnight (“HCC”).


WHEREAS, Assignor own certain rights, title and interest in and to various
information, inventions, discoveries, writings, expressions, ideas, know-how,
concepts, techniques, innovations, systems, processes, procedures, methods,
prototypes, designs, and technical data involving or relating to certain
atmospheric static electricity collectors, as generally described in the four
U.S. Patent Applications (“Patents”) attached hereto;
 
 
WHEREAS, Assignor is the exclusive owner of certain Pre-Existing Intellectual
Property (defined below) relating to the Patents (collectively the
“Technology”);


WHEREAS, Assignor desires to assign the Technology to Midnight in exchange for
newly issued shares of Midnight common stock and the assumption of an aggregate
of $250,000 of promissory notes issued by Assignor in connection with its
development of the Technology;


WHEREAS, it is the intention of the parties that Midnight will exclusively own
all rights, title, and interest in and to the Technology;


WHEREAS, Assignor desires to execute this Agreement in order to ensure that all
right, title, and interest in and to the Technology are transferred and assigned
to Midnight; and


WHEREAS, it is in HCC’s interest to assist Midnight in obtaining the Technology
by cancelling shares of Midnight’s common stock owned by her as further
inducement for Assignor to assign the Technology to Midnight.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows.


1.           Definitions.  For purposes of this Agreement, the following terms
shall be defined as follows:
 
1.1           “Agreement” means this Intellectual Property Assignment Agreement
as executed on the date hereof, including all Exhibits hereto.


1.2           “Pre-Existing Intellectual Property” means all intellectual
property rights provided relating to the Patents, which are owned by Assignor,
in whole or in part, on or prior to the effective date of this Agreement,
including without limitation:


(a)           All patents, patent applications, and inventions that may be
patentable, including, without limitation, the four patent applications attached
hereto as Exhibit A and any patents resulting from the inventions disclosed or
claimed therein, including any and all reissues, re-examinations, continuations,
divisionals or continuation-in-part applications and patents thereof, and any
foreign counterpart applications and patents, as well as any improvements to the
inventions disclosed or claimed in such applications and patents;
 

 
 

--------------------------------------------------------------------------------

 



 
1.3            “Future Intellectual Property” means any and all Intellectual
Property relating to the Technology developed by Assignor, in whole or in part,
after the effective date of this Agreement.


2.           Assignment and Purchase Price.  For and in consideration of (i) a
purchase price of 30,000,000 shares of Midnight’s unregistered common stock (the
“Issued Shares”) to be issued to Assignor, (ii) the cancellation by HCC of
144,900,000 shares of Midnight’s common stock owned by her (the “Cancelled
Shares”), and (iii) the assumption by Midnight of those certain promissory notes
payable to Lynn Cole Capital, Inc. in the amount of $125,000 and Serio Capital
Limited in the amount of $125,000, Assignor hereby assigns, transfers and
conveys to Midnight, and agrees to assign, transfer and convey to Midnight in
the future, all right, title and interest in and to the Technology, the
Pre-Existing Intellectual Property and Future Intellectual Property.  The Issued
Shares and the Cancelled Shares shall be transferred or cancelled, as the case
may be, on the closing date of the Agreement.  By this assignment, Midnight has
the sole and exclusive right to direct and control the prosecution of the
Technology and any patent applications on Future Intellectual Property, as well
as any registrations or applications for federal or state registration of any
trademarks or copyrights.
 
3.           Additional Performance.
 
3.1           Assignor agrees to execute any assignments or other documents as
may be requested by Midnight in the future in order to perfect, preserve and
protect Midnight’s ownership in the Technology and the Future Intellectual
Property.
 
3.2           Assignor will deliver to Midnight all files and documentation that
relate to the Pre-Existing Intellectual Property, including, but not limited to,
the prosecution file histories, correspondence, invention disclosures, and other
pertinent materials related to the Patents.
 
3.3           Assignor will reasonably cooperate with Midnight in connection
with (i) the preparation, filing, prosecution, maintenance and defense of the
Technology and the Future Intellectual Property, and (ii) any suit for
infringement of the Future Intellectual Property that may be brought by Assignor
or Midnight against a third party.
 
4.           Representations and Warranties.
 
4.1           Representations and Warranties of Assignor.  Assignor represents
and warrants to Midnight as follows:
 
(a)           General.
 
(i)           Assignor has the full right, power and authority to enter into
this Agreement and to assign the Technology, including the Patents.
 
(ii)           Assignor may enter into and perform its obligations under this
Agreement without being in breach of obligations owed by Assignor to any third
party.
 

 
2

--------------------------------------------------------------------------------

 



 
(iii)           No third-party licenses or approvals are required for Midnight
to obtain the full right, power and authority to practice, develop, license, and
exploit the Technology and Future Intellectual Property.
 
(b)           Patents.
 
(i)           Assignor is the owner of all right, title, and interest in and to
each of the Patents included in the Technology, free and clear of any liens,
security interests, charges, and other encumbrances.  It is understood that the
Patents have been applied for but not granted as of the date hereof.
 
(ii)           Assignor has not granted any right or license under or with
respect to the Patents to any third party.
 
(iii)           All Patents are currently applied for in compliance with
all  legal requirements (including, as applicable, the timely payment of
maintenance fees and annuities).  Any applications for additional patents are or
will be administered in compliance with all legal requirements.
 
(iv)           No Patent has been or is now the subject of any interference,
reissue, reexamination, litigation, or other action, and, to Assignor’s
knowledge, no such action is threatened with respect to any of the Patents.
 
(v)           To Assignor’s knowledge, the practice of the inventions covered by
the Patents does not infringe or otherwise conflict or interfere with any patent
rights or other proprietary rights of any third party.  To Assignor’s knowledge,
no third party has threatened or made any claim of patent infringement against
Assignor.
 
 4.2           Representations and Warranties of Midnight.  Midnight represents
and warrants to Assignor that:
 
(a)           It has the full right, power and authority to enter into this
Agreement;
 
(b)           It and HCC may enter into and perform their obligations under this
Agreement without being in breach of obligations owed by Midnight or HCC to any
third party;
 
(c)           The shares to be cancelled by HCC hereunder have been lawfully
issued, fully paid and non-assessable;
 
(d)           As of the date hereof, Midnight has 156,900,000 outstanding shares
of common stock and has no outstanding preferred stock, warrants or stock
options;
 


 
           (e)           On the closing date of this Agreement, Midnight’s sole
director will remain on the board of directors and will appoint one new director
designated by Assignor. The new board of directors will then elect new officers
to be named by it; and
 

 
3

--------------------------------------------------------------------------------

 



 
(f)           On the closing date of this Agreement, and after allowing for the
cancellation of 144,900,000 shares of Midnight’s common stock by HCC, Midnight
should have 43,000,000 shares outstanding.
 
5.           Indemnification.  Each party agrees to defend, indemnify and hold
harmless the other party from and against any and all Losses arising from the
Indemnitor’s breach of any of the representations and warranties of Section 4 or
arising from Assignor’s failure to fully and properly perform and discharge all
of its duties hereunder.  For purposes of this Section 5, “Losses” means each
and all of the following items to the extent actually paid or incurred:  losses,
liabilities, damages, judgments, fines, costs, royalties, penalties, amounts
paid in settlement and reasonable out-of-pocket costs and expenses (including
attorneys’ fees and expenses) incurred in connection therewith, including those
incurred in any action, suit, proceeding or claim arising from any of the
foregoing.
 
6.           Applicable Law, Jurisdiction and Venue.  This Agreement and all
rights and obligations of the parties hereunder will be governed by and
construed in accordance with the substantive laws of the State of Nevada, and
applicable federal intellectual property laws, without giving effect to any
choice or conflict of law provision or rule of any other jurisdiction.  All
actions to enforce this agreement shall be brought exclusively in the state and
federal courts of Nevada. The parties expressly waive challenges to personal
jurisdiction in Nevada and acknowledge that venue is proper in the State of
Nevada.
 
7.           Consideration.  Both parties acknowledge that the provisions of
this Agreement are adequate consideration for forming a binding contract.
 
8.           Binding Agreement.  This Agreement shall be binding upon, and inure
to the benefit of and be enforceable by, the parties hereto and their respective
heirs, successors and assigns.
 
9.           Amendments and Waivers.  All amendments and other modifications of
this Agreement shall be in writing and signed by each of the parties.  The
failure of either party to exercise in any respect any right provided for in
this Agreement shall not be deemed a waiver of any right hereunder.
 
10.           Enforceability and Severability.  If any provision of this
Agreement shall be held to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall in no way be
affected or impaired thereby.
 
11.           Headings.  The headings used in this Agreement are for convenience
only and shall not constitute a part of this Agreement.
 
12.           Negotiated Transaction.  The provisions of this Agreement were
negotiated by the parties hereto and this Agreement shall be deemed to have been
drafted by all the parties hereto.
 
13.           Entire Agreement.  This Agreement contains the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements and undertakings between the parties relating to the subject
matter hereof.
 

 
4

--------------------------------------------------------------------------------

 



 
14.           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which will be deemed an original and all of which taken
together will constitute one and the same document.
 
IN WITNESS WHEREOF, the parties have executed this Agreement, intending to be
legally bound.
 
SEFE, INC.
MIDNIGHT CANDLE COMPANY
   
By:  /s/ Wayne Rod
By:  /s/ Helen C. Cary
   
Name:  Wayne Rod
Name:  Helen C. Cary
   
Title:  Chief Executive Officer
Title:  Chief Executive Officer
         
/s/ Helen C. Cary
 
Helen C. Cary (Individually)


























 
5

--------------------------------------------------------------------------------

 

EXHIBIT A


Patent Applications


Application No.
Filing Date
Description
     
12/231,663
09/04/2008
Dynamic Electrical Converter System
     
12/321,306
01/16/2009
Atmospheric Static Electricity Collector
     
12/218,297
07/14/2008
Atmospheric Electrical Generator
     
12/460,555
07/21/2009
Atmospheric Electrical Generator with Change of State


























 
6

--------------------------------------------------------------------------------

 
